107 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ashsha EAST, Plaintiff-Appellant,v.Wesley A. SEIDEMAN;  Stephen L. Pruss;  White, Ahrens,Ahrens, Peterson & Perry, Defendants-Appellees.
No. 96-35955.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Ashsha East appeals pro se the district court's dismissal with prejudice of her second amended complaint for failing to satisfy the pleading requirements of Fed.R.Civ.P. 8.  We affirm.


3
The district court provided East with specific guidance on how to amend her complaint to satisfy Rule 8's pleading requirements.  Despite the district court's guidance, East's second amended complaint is incomprehensible.  Under these circumstances, we conclude that the district court did not abuse its discretion by dismissing East's second amended complaint.  See McHenry v. Renne, 84 F.3d 1172, 1177-78 (9th Cir.1996).


4
Pruss' request for double costs and attorney's fees pursuant to Fed.R.App.P. 38 is denied "without prejudice to the appellee[ ] requesting such an award of fees and costs in a separately filed motion."  See Gabor v. Frazer, 78 F.3d 459, 460 (9th Cir.1996).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 East's motion for leave to file appendices is denied